This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Election/Restriction
Restriction Requirement
Restriction to one of the following inventions is required under 35 USC § 121:
Group I:	claims 1-15, drawn to:
a gas distributor assembly classified in C23C16/45565 and/or
a chuck assembly, classified in C23C16/4586; and
Group II:	claims 16-20, drawn a method of constructing (e.g., by injection molding):
a first portion comprising a convex protrusion and
a second portion comprising a concave opening,
classified in F16L37/252.
Inventions Group I and Group II are related as process of making (constructing the apparatus by injection molding) and product (i.e., apparatus comprising gas distributor assembly &/or chuck assembly) made.  The inventions are distinct if either or both of the following can be shown:
(a)	that the process (constructing the apparatus by injection molding) as claimed can be used to make another materially different product (i.e., apparatus comprising gas distributor assembly &/or chuck assembly) or
(b)	that the product (i.e., apparatus comprising gas distributor assembly &/or chuck assembly) as claimed can be made by another materially different process.
MPEP § 806.05(f).
In the present case:
(a')	the process (constructing the apparatus by injection molding) as claimed can be used to constructing another materially different product (i.e., apparatus comprising gas distributor assembly &/or chuck assembly) - - namely, quick-acting apparatus configured for couplings for joints or fittings for pipes and/or a gas cooled light emitting diode (LED) illuminating apparatus, and
(b')	that the product (i.e., apparatus comprising gas distributor assembly &/or chuck assembly) as claimed can be made by another materially different process - - namely, lost wax investment casting.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)	The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b)	The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
(c)	The prior art applicable to one invention would not likely be applicable to another invention; and
(d)	The inventions are likely to raise different non-prior art issues under pre-AIA  35 USC § 101 or pre-AIA  35 USC § 112, first paragraph; or AIA  35 USC § 101; or AIA  35 USC § 112(a).
Applicant is advised that the reply to this restriction requirement to be complete must include:
(a)	an election of an invention to be examined even though the restriction requirement may be traversed (37 CFR § 1.143) and
(b)	identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under AIA  35 USC § 103 or pre-AIA  35 USC § 103(a) of the other invention.
During a telephone conversation with Richard C. Kim, Duane Morris LLP, on 01 September 2021, an oral election request was made to the above restriction requirement, but did not result in an election being made.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of pre-AIA  35 USC § 101, pre-AIA  35 USC § 102, pre-AIA  35 USC § 103, and pre-AIA  35 USC § 112; or AIA  35 USC § 101, AIA  35 USC § 102, AIA  35 USC § 103, and AIA  35 USC § 112, as applicable.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 USC § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716